          Case 1:18-cv-02921-JMF Document 369 Filed 10/05/18 Page 1 of 6


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------------- X
                                                                                :                   10/05/2018
STATE OF NEW YORK, et al.,                                                      :
                                                                                :
                                    Plaintiffs,                                 :
                                                                                :    18-CV-2921 (JMF)
                  -v-                                                           :
                                                                                :     MEMORANDUM
UNITED STATES DEPARTMENT OF COMMERCE, et al.,                                   :   OPINION AND ORDER
                                                                                :
                                    Defendants.                                 :
                                                                                :
------------------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On September 20, 2018, Plaintiffs filed a letter motion seeking a discovery conference or

an order compelling production of certain Department of Justice (“DOJ”) documents withheld on

the basis of the deliberative process privilege. (Docket No. 343 (“Pls.’ Letter”). After

Defendants responded (Docket No. 348 (“Defs.’ Letter”)), the Court directed them to submit the

remaining twenty-five disputed documents for in camera review. (Docket No. 357). Upon

review of the documents, Plaintiffs’ motion is GRANTED in part and DENIED in part.

        The deliberative process privilege is designed to protect the “process by which

governmental decisions and policies are formulated.” Tigue v. U.S. Dep’t of Justice, 312 F.3d

70, 76 (2d Cir. 2002) (internal quotation marks omitted). It does so “by preserving and

encouraging candid discussion between officials.” Nat’l Council of La Raza v. Dep’t of Justice,

411 F.3d 350, 356 (2d Cir. 2005). Pursuant to the privilege, the Government may withhold “an

inter- or intra-agency document . . . if it is: (1) predecisional, i.e., prepared in order to assist an

agency decisionmaker in arriving at his decision, and (2) deliberative, i.e., actually related to the

process by which policies are formulated.” Nat’l Council of La Raza, 411 F.3d at 356

(alterations and internal quotations marks omitted). “[W]hile the agency need not show ex
         Case 1:18-cv-02921-JMF Document 369 Filed 10/05/18 Page 2 of 6


post that a decision was made” based on the document, “it must be able to demonstrate that, ex

ante, the document for which [the] privilege is claimed related to a specific decision facing the

agency.” Tigue, 312 F.3d at 80.

       As a threshold matter, the parties dispute whether the privilege can apply to agency

communications about “how to explain, interpret, or ‘message’ an already-decided policy.”

(Pls.’ Letter 2). Plaintiffs argue that such communications are necessarily post-decisional, and

they certainly are with respect to the “already-decided policy.” (Id.). Defendants wisely

concede that point, but contend that such communications are “pre-decisional” with respect to a

different decision — namely the decision about what to say to the public, the press, or Congress.

(See Defs.’ Letter 2). The First and D.C. Circuits have held that deliberations about such

“messaging” decisions can be protected by the deliberative process privilege. See, e.g., N.H.

Right to Life v. U.S. Dep’t of Health & Human Servs., 778 F.3d 43, 54 (1st Cir. 2015); Access

Reports v. Dep’t of Justice, 926 F.2d 1192, 1196-97 (D.C. Cir. 1991). The Second Circuit has

not squarely addressed the issue, and district courts within the Circuit have reached different

conclusions. Compare, e.g., Nat’l Day Laborer Org. Network v. U.S. Immigration & Customs

Enf’t Agency, 811 F. Supp. 2d 713, 741 (S.D.N.Y. 2011), amended on reconsideration (Aug. 8,

2011) (“‘[M]essaging’ is no more than an explanation of an existing policy, which is not

protected by the deliberative process privilege.”), and Fox News Network, LLC v. U.S. Dep’t of

the Treasury, 739 F. Supp. 2d 515, 543-45 (S.D.N.Y. 2010) (explaining that “opinions and

recommendations regarding press inquiries do not qualify as deliberations about substantive

policy decisions” and collecting additional cases from this District), with Seife v. U.S. Dep’t of




                                                 2
         Case 1:18-cv-02921-JMF Document 369 Filed 10/05/18 Page 3 of 6


State, 298 F. Supp. 3d 592, 616-17 (S.D.N.Y. 2018) (holding that “decisions regarding press

strategy may be exempt from disclosure under the deliberative process privilege”).1

       Upon review of the relevant case law, the Court agrees with the Government that

“messaging” communications can be protected by the deliberative process privilege. After all,

an agency’s decisions about what and how to communicate with Congress, the press, or the

public can, in and of themselves, involve substantive policymaking (or at least substantive policy

refinement) of the type that Congress has delegated to the agency, and the purposes of the

privilege are served by protecting the deliberations leading to those decisions. By way of

example, deliberations within the Federal Reserve about the timing and content of a policy

announcement, although post-decisional with respect to the particular policy to be announced,

also relate to a future decision (what to say and when to say it) that implicates questions within

the scope of the agency’s delegated policymaking authority — and are therefore the type of

deliberations the privilege is designed to protect.2

       That said, not all “messaging” decisions are so intimately bound up with an agency’s

central policy mission. Thus, the Government goes too far in suggesting that all deliberations

over what to say are protected by the privilege. Indeed, taken to its logical conclusion, that

suggestion would render the privilege’s restriction to “predecisional” deliberations a nullity

because, given that agencies are in constant communication with the public, the press, and

Congress, all “messaging” deliberations would be “predecisional” with respect to some future


1
       The Seife Court reached that conclusion in part based on its view that the Second Circuit
had “previewed its position” on the issue in ACLU v. Dep’t of Justice, 844 F.3d 126, 133 (2d Cir.
2016). The Court declines to read quite as much into ACLU given the Second Circuit’s lack of
any real analysis of the issue.
2
       Additionally, even (otherwise unprotected) simple “messaging” communications “are
properly withheld if their release would reveal the status of internal deliberations” about other,
substantive decisions falling within the agency’s statutory ambit. Fox News Network, LLC v.
U.S. Dep’t of the Treasury, 739 F. Supp. 2d 515, 545 (S.D.N.Y. 2010).


                                                  3
         Case 1:18-cv-02921-JMF Document 369 Filed 10/05/18 Page 4 of 6


messaging “decision” (whether or not the agency ultimately made such a decision, as it need not

to trigger the privilege, Tigue, 312 F.3d at 80). Instead, the privilege protects only those

“messaging” communications that are both “predecisional” and “deliberative” with respect to a

“messaging” decision of the type that Congress has actually (if perhaps only impliedly) asked the

agency to make. Put differently, where “messaging” communications amount to little more than

deliberations over how to spin a prior decision, or merely reflect an effort to ensure that an

agency’s statement is consistent with its prior decision, protection would do little to advance the

purposes underlying the privilege. “[T]he key inquiry,” therefore, is whether the disputed

materials “reflect deliberations about what ‘message’ should be delivered to the public about

an already-decided policy decision, or whether the communications are of a nature that they

would reveal the deliberative process underlying a not-yet-finalized policy decision,” including

the very decision about what “message” to deliver — provided that the particular “messaging”

decision is among those that Congress has asked the agency to make. Citizens Union of City of

New York v. Attorney Gen. of New York, 269 F. Supp. 3d 124, 164 (S.D.N.Y. 2017); see Fox

News Network, 739 F. Supp. 2d at 545 (concluding that “messaging” documents “are properly

withheld if their release would reveal the status of internal deliberations on substantive policy

matters”).

       Even if that inquiry favors withholding the disputed materials, however, that does not

necessarily end the matter, because a document protected by the deliberative process privilege

may still be subject to disclosure. Most relevant here, the privilege may be overcome in certain

circumstances where “the litigation involves a question concerning the intent of the

governmental decisionmakers or the decisionmaking process itself.” In re Delphi Corp., 276

F.R.D. 81, 85 (S.D.N.Y. 2011) (internal quotation marks omitted). To determine whether that

exception applies, a court must weigh “(1) the relevance of the evidence the agency seeks to



                                                  4
         Case 1:18-cv-02921-JMF Document 369 Filed 10/05/18 Page 5 of 6


protect; (2) the availability of other evidence; (3) the seriousness of the litigation; (4) the role of

the agency in the litigation; and (5) the possibility that disclosure will inhibit future candid

debate among agency decision-makers.” Id.

        Applying the foregoing standards to the remaining documents in dispute, the Court

concludes that the drafts of the “Gary Letter” (Bates Nos. 2722, 2736, 2739, and 2786), the e-

mail discussing a pending FOIA request (Bates No. 14683), and an e-mail concerning a response

to a Commissioner of the U.S. Civil Rights Commission (Bates No. 14687) are protected by the

deliberative process privilege and, given DOJ’s subordinate role in Secretary Ross’s decision to

add the citizenship question, need not be disclosed.3 By contrast, the Court concludes that the

briefing paper for the Attorney General (Bates No. 2967), the draft responses to Congress and its

members (Bates Nos. 2951, 3365, 4457, 13556, and 14772), the draft responses to the

Washington Post (Bates Nos. 3094, 3098, 3101, 3103, 3105, 3367, 3371, 3374, and 3376), and

the draft talking points (Bates Nos. 2924, 2925, 2926, and 2927) are not protected by the

deliberative process privilege because they merely “reflect deliberations about what ‘message’

should be delivered to the public about an already-decided policy decision” and, thus, their

disclosure would not “reveal the deliberative process underlying a not-yet-finalized policy

decision.” Citizens Union, 269 F. Supp. 3d at 164.4 There is no basis to conclude that DOJ was

exercising its essential policymaking role in those routine messaging decisions, or that they are

of the type that Congress has (even impliedly) authorized DOJ to make in the exercise of its



3
       Additionally, the document bearing Bates No. 3357 need not be disclosed because it
contains no responsive material.
4
       If the foregoing documents were protected by the deliberative process privilege, the
Court would still order disclosure of the briefing paper for the Attorney General, the Washington
Post documents, and two of the documents containing draft responses to Congress and its
members (namely, Bates Nos. 4457 and 13556) based on a balancing of the five factors
referenced above.


                                                   5
         Case 1:18-cv-02921-JMF Document 369 Filed 10/05/18 Page 6 of 6


statutory discretion. On top of that, the briefing paper for the Attorney General is not protected

because it is almost entirely factual in nature, and the deliberative process privilege “does not . . .

cover purely factual material.” Grand Cent. P’ship, Inc. v. Cuomo, 166 F.3d 473, 482 (2d Cir.

1999) (internal quotation marks omitted).

       For the foregoing reasons, Plaintiffs’ letter motion is GRANTED in part and DENIED in

part. In particular, no later than October 9, 2018 at 12:00 p.m., Defendants shall produce to

Plaintiffs the documents bearing Bates Nos. 2924, 2925, 2926, 2927, 2951, 2967, 3094, 3098,

3101, 3103, 3105, 3365, 3367, 3371, 3374, 3376, 4457, 13556, and 14772.

       The Clerk of Court is directed to file and maintain the remaining documents under seal,

and to terminate Docket No. 343.

       SO ORDERED.

Dated: October 5, 2018                                 __________________________________
       New York, New York                                      JESSE M. FURMAN
                                                             United States District Judge




                                                   6
